 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  SAMUEL INDIG, MEIR KAHANA, and
  ROBERT KLEIN,
                                                              Case No.: 18-cv-10204 (VB)
                                           Plaintiffs,
                                                               DECLARATION OF
                         -against-
                                                              AVROHOM MANES IN
                                                           OPPOSITION TO MOTION TO
  THE VILLAGE OF POMONA, BRETT
                                                            DISQUALIFY PLAINTIFFS’
  YAGEL, LOUIS ZUMMO, LEON HARRIS,
                                                                   COUNSEL
  and DORIS ULMAN,

                                         Defendants.


          Pursuant to 28 U.S.C. § 1746, Avrohom Manes, declares the following to be true under

penalty of perjury under the laws of the United States of America:

          1.       I own a residence in the Village of Pomona in Rockland, County New York (the

“Village”) and am an investor in real estate. I am not a party to this action, but, as explained

below, I have been subjected to discrimination on the basis of religion by the Defendants in this

action.

          2.       I make this declaration in opposition to the motion to disqualify Plaintiffs’

counsel.

                                           INTRODUCTION

          3.       The motion to disqualify is based on two meetings I had with Defendant Louis

Zummo, the Village Building Inspector, which Defendants now claim were improper because the

Village attorney, Doris Ulman, was not present:

                  A meeting between Mr. Zummo and myself at my house; and

                  A subsequent meeting with Mr. Zummo and my attorneys – during which Mr.

                   Zummo was represented by his own counsel – to discuss Mr. Zummo’s potential
               cooperation as a whistleblower in the prosecution of religious discrimination

               claims against the Village and Village officials, including Ulman. (I attended this

               meeting by phone).

       4.      As shown below, Defendants’ motion omits – but does not and cannot dispute –

facts that show these meetings were entirely proper.

       5.      I have known Mr. Zummo for more than three years, and have had a working

relationship with him including dozens of meetings over the years. The issue of his possible

cooperation with me in litigation against the Village was first raised when he approached me in

the restroom during a break in a deposition in a state court litigation and apologized for not

telling “the whole truth” in his testimony. We agreed to have a separate face-to-face meeting to

discuss this further. That meeting took place at my house and was arranged by Mr. Zummo and

myself with no involvement from any lawyers.

       6.      At that time, whistleblowers had started to come forward to reveal discriminatory

practices by the Village government (including, most notably, Noreen Shea, a former deputy

clerk in the Village office who filed a complaint with the New York State Division of Human

Rights). I thought that Mr. Zummo might be willing to do the same.

       7.      At the meeting at my house, Mr. Zummo told me that he did not trust Ms. Ulman.

Shockingly, he revealed that Ms. Ulman had instructed him to delete emails from his phone

expecting that the phones were going to be “scanned” for discovery. He and I proceeded to

discuss the Village’s discriminatory practices, and I offered to pay for any legal fees he incurred

in connection with his cooperation, if he would provide documents and truthful testimony. The

issue of documents was of particular concern, given his disturbing claim that Ms. Ulman was

instructing Village employees to delete their emails.




                                                 2
       8.      My attorneys told me that they would not speak with Mr. Zummo without a

lawyer present to represent his interests. That lawyer could not be Ms. Ulman, given that she

was herself a defendant, and Mr. Zummo was, in part, exposing her misconduct. My attorneys

recommended a lawyer, Glenn Jones, Esq., who has experience representing whistleblower

witnesses. I sent Mr. Jones’ contact information to Mr. Zummo as a potential attorney for him.

Mr. Zummo contacted and retained him to negotiate a cooperation agreement on his behalf.

When we thought the negotiations were drawing to a close, Mr. Jones arranged for Mr. Zummo

to meet with my attorneys – with Mr. Jones present to represent Mr. Zummo – to discuss the

anticipated cooperation (in particular the documents Mr. Zummo could provide) and to finalize

the written agreement. I participated in that meeting. As far as I know, this was the only contact

my attorneys had with Mr. Zummo, and he was represented by his own counsel the entire time.

       9.      Following the meeting, further revised drafts of the cooperation agreement were

exchanged, but Mr. Zummo never signed it and ceased communicating with me.

                                        BACKGROUND

A.     The Underlying Litigations

       10.     On December 3, 2015, I purchased a residential home at 22 High Mountain Road

in Pomona, as well as other property in the Village. This property had already been subdivided

and approved for residential use years before. However, in reaction to the influx of Orthodox

Jewish residents, the Village changed course and has actively worked to impede the construction

of new residences and the issuance of certificates of occupancy.

       11.     The Village delayed for months in issuing a certificate of occupancy for the 22

High Mountain property – even though Mr. Zummo had confirmed by early 2016 that I




                                                3
completed all necessary repairs and was in compliance with applicable building codes and

promised at that time that a certificate of occupancy would be issued promptly.

          12.   The Village also withheld a grading permit that would have permitted me to

create useable backyard space out of steep slopes on the property, thus enhancing its value. I

spent time and money developing a grading plan in conjunction with the Village engineer, but

Defendants Yagel and Ulman pressured the Village engineer to retract his approval of the plan,

and to insist that I comply with costly prerequisites that were never imposed on other similarly-

situated owners. And even after I agreed to these conditions, Defendants still denied the grading

permit.

          13.   Ultimately, I signed a contract of sale for 22 High Mountain in the fall of 2016 –

though at a greatly reduced price because of the inability to complete the grading work in the

backyard. But even then, Defendants’ harassment did not end. Although Defendants eventually

issued a certificate of occupancy, they threatened to revoke it unless I would sign a document

acknowledging that the access road was not a Village road, and that its maintenance was the sole

responsibility of the property’s owner. This demand was contrary to Village practice, and not

authorized by law, and represented another attempt by Defendants to complicate and impede the

sale of the property to a Jewish family. Although the sale ultimately closed, the extensive and

unjustified delays in issuing the certificate of occupancy and the discriminatory imposition of

grading conditions caused a substantial decline in the sale price of the Property, as a result of

which I lost out on other profitable business opportunities.

          1.    The Roads Lawsuit

          14.   In March 2017, my company TAL Properties of Pomona, LLC (“TAL

Properties”), represented by another law firm, filed a lawsuit against the Village in Rockland




                                                  4
County Supreme Court, TAL Properties v. Village of Pomona, et al., Index No. 031216/2017 (the

“Roads Lawsuit”). That action seeks a declaration that the roads adjacent to property I own in

Pomona are Village roads (and therefore the Village is responsible for the cost of maintaining

them). Mr. Zummo is named as a defendant in the Roads Lawsuit, as is Ms. Ulman.

       15.     I am currently represented the Roads Litigation by an attorney named Esther

Engelson. Schlam Stone & Dolan LLP has never represented me in connection with this case.

       16.     In September 2018, following the conclusion of discovery, TAL Properties filed a

motion for summary judgment, which is now fully briefed and awaiting decision.

       2.      The Civil Rights Lawsuit

       17.     Also in March 2017, I commenced a civil rights action in the same court against

the Village, Mayor Brett Yagel and Ms. Ulman, alleging violations of the equal protection and

free exercise clauses of the United States Constitution, which was removed to this Court, TAL

Properties v. Village of Pomona, Case No. 7:17-cv-02928-CS (the “Civil Rights Lawsuit”). Mr.

Zummo was not named as a defendant in this action.

       18.     On January 10, 2018, Judge Seibel granted defendants’ motion to dismiss the

Civil Rights Lawsuit for failure to state a claim. The court concluded that “plaintiffs have done a

fine job of showing that the defendants indeed gave plaintiffs a hard time . . . and treated them

unfairly . . . but they have not alleged facts suggesting that they were treated unfairly because

Manes was Jewish.” (Exhibit 1 at 17:11–17).

B.     Noreen Shea’s Whistleblower Complaint

       19.     At around the time of Judge Seibel’s decision dismissing the Civil Rights

Lawsuit, witnesses began to come forward with evidence that the Village government was

motivated by discriminatory animus. Most notably, in June 2018, the New York State Division




                                                 5
of Human Rights issued an investigation report, based on interviews of Village officials and

employees, and a review of voluminous internal documents, which provided previously

unavailable evidence that I and other Orthodox Jewish residents of Pomona were, in fact, victims

of an intentional campaign of religious discrimination by Defendants and others in the Village

government.

       20.       The Human Rights Division’s investigation was sparked by a whistleblower

complaint filed by Noreen Shea, a non-Jewish former deputy clerk in the office of the Village

Clerk, who objected to the discriminatory treatment of Orthodox Jewish residents – and alleged

that she was fired for that reason. Ms. Shea’s shocking allegations are spelled out in the

Complaint in this action.

       21.       At this time, I retained Schlam Stone to explore whether my Civil Rights Lawsuit

could be revived based on newly-discovered evidence revealed by the Human Rights Division

investigation.

       22.       Simultaneously with the filing of this action, on November 2, 2018, Schlam Stone

filed on my behalf a motion to vacate the judgment of dismissal in my Civil Rights Lawsuit

based on newly-discovered evidence.

C.     Mr. Zummo’s Potential Cooperation

       23.       On August 1, 2018, Mr. Zummo was deposed in the Roads Lawsuit by my

attorney in that matter, Esther Engelson.

       24.       I have known Mr. Zummo for more than three years. Although he was partially

responsible for implementing the Village’s policy of discrimination against Jewish residents, Mr.

Zummo and I have had a working relationship and have met dozens of times over the years,

including in my home. It was in the context of this relationship that Mr. Zummo approached me




                                                 6
in the restroom, during a break in the August 1 deposition, and apologized for having given

untruthful testimony. Specifically, Zummo admitted to me that Ms. Ulman had added a “record”

to the official Village file for the property I owned at 22 High Mountain Road in order to

substantiate a bogus claim that there was a $6,000 bill for work associated with the property that

I was responsible for paying. At the deposition, at which Ulman was supposedly representing

him, Mr. Zummo denied this. We agreed to have a separate one-on-one meeting after the

deposition. Both my attorney and Ms. Ulman were waiting for us outside the restroom, and it

was pretty obvious when we came out together after some time that we had a discussion.

       25.     Given that other whistleblowers from the Village Government had been coming

forward, I believed that Mr. Zummo might be in a position to expose wrongdoing by the Village.

Based on his comments to me during the deposition, I had the impression that he wanted to come

forward with the truth about the Village government’s mistreatment of me and other Orthodox

Jewish residents.

       26.     On August 6, 2018, I met with Mr. Zummo alone in my house. He and I arranged

the meeting on our own without the involvement of my attorneys. In a lengthy conversation, Mr.

Zummo confirmed that Mayor Brett Yagel “hates change” (referring to the influx of Jewish

residents); that Yagel would say in reference to Orthodox Jews, “we don’t want this element” in

the Village; and that Yagel and the Deputy Mayor tried to pressure him to issue jaywalking

tickets to Jews walking to and from synagogue on the Sabbath, and otherwise to harass Jewish

residents.

       27.     Mr. Zummo also revealed that he did not trust Ms. Ulman – in his words, “I don’t

trust her as far as I can throw her.” Ms. Ulman was conflicted in that she was individually

named as a defendant in the Roads Lawsuit and also appeared as counsel for the other defendants




                                                7
in the same case. Apart from that inherent conflict, Mr. Zummo was concerned that Ulman had

advised him to delete emails from his phone. Zummo explained:

               Knowing that we were going to have our phones scanned for one
               of these days, Doris told me to get rid of a lot of our older emails
               . . . So I lost all the emails . . . and that’s Doris’ advice.

       28.     We discussed Mr. Zummo cooperating with me, by providing documents and

truthful testimony regarding instances of discrimination against Orthodox Jewish residents. I

offered to pay for Mr. Zummo’s legal fees in connection with his cooperation.

       29.     When I reported this to my attorneys, they told me that they would not speak with

Mr. Zummo unless he was represented by counsel. They recommended a potential lawyer

named Glenn Jones, who I understand is a former lawyer from the New York Attorney General’s

Office, with experience representing whistleblower witnesses. I gave Mr. Jones contact

information to Mr. Zummo, but I never told him that he had to be represented by Mr. Jones. In

fact, I told him he could use whatever lawyer he was comfortable with. Mr. Zummo initially told

me that he was considering using a lawyer he knew from Vermont, but he ultimately decided to

retain Mr. Jones. Mr. Zummo contacted Mr. Jones and apparently met with him at his office.

       30.     My attorneys prepared a draft cooperation agreement and sent it to Mr. Jones. A

few weeks later, after the attorneys discussed certain revisions to the agreement, we arranged a

an in-person meeting among Messrs. Zummo and Jones, and my attorneys to discuss the

anticipated cooperation (in particular what documents Mr. Zummo could provide), and finalizing

the agreement. I participated by conference call.

       31.     The meeting was cordial. Mr. Zummo and Mr. Jones arrived together and were

late. The meeting lasted approximately two hours. Most of the time was spent discussing what

documents Mr. Zummo could provide. Mr. Jones stated that, without a formal subpoena, he

would only allow Mr. Zummo to provide documents stored on his personal phone. Mr. Zummo


                                                 8
Scanned by CamScanner
